Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 12/23/2020 is made of a record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US Patent 6898527), and further in view of Kubota et al (US Patent 8094190).
With regard to claim 1, Kimura et al disclosed detecting, with a ranging sensor, one or more points on the object over time to obtain a plurality of detections (refer to col. 1, lines 42-46;
determining, with a processor, a position of each of the detections of points on the object relative to a two-dimensional world coordinate system (refer to col. 1, lines 48-57);
determining, with the processor, a spatial relationship between the determined positions (refer to col. 4, lines 53-64); and

Kimura et al reference does not expressly call for determining, with the processor, an estimated heading angle of the object based on the spatial relationship. However, at the same field of endeavor, Kubota et al discloses this feature (refer to col. 2, lines 43-59). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Kubota et al image data processing system into Kimura et al system. The suggestion/motivation for doing so would have been to provide maximum blind spot angle in less than a predetermined horizontal angle, portion of which is to the form side of the vehicle (refer to col. 3, lines 3-16 of Kubota et al). Therefore, it would have been obvious to combine Kubota et al reference with Kimura et al reference to obtain the invention as specified in claim 1.
	With regard to claim 2, Kubota et al disclosed wherein determining the spatial relationship comprises defining a shape that encompasses the determined positions; and 
determining the estimated heading angle of the object comprises determining an orientation of the defined shape (refer to col. 6, lines 7-8).
	With regard to claim 3, Kubota et al disclosed wherein the defined shape is at least one of an arc, a line, and a rectangle (refer to col. 10, lines 7-8).
	With regard to claim 4, Kimura et al disclosed wherein determining the stimated heading angle is based on the determined orientation and range rate information regarding at least some of the detections (refer to col. 2, lines 62-67).
	With regard to claim 5, Kimura et al disclosed comprising detecting the one or more points at least until a distance spanned by the determined positions exceeds a preselected threshold distance (refer to col. 3, lines 37-41).
.

3.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US Patent 6898527), Kubota et al (US Patent 8094190) and further in view of Takabayashi et al (US Patent 8606539),
	With regard to claim 7, Kimura et al and Kubota et al failed to disclose wherein the previously estimated heading angle of the object is determined by a Kalman filter. However, at the same field of endeavor, Takabayashi et al discloses this feature (refer to col. 6, lines 35-51). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Takabayashi et al image data processing system into Kimura et al and Kubota et al systems. The suggestion/motivation for doing so would have been to provide Kalman image data filtering system (refer to col. 6, lines 35-51 of Takabayashi et al). Therefore, it would have been obvious to combine Takabayashi et al reference to Kubota et al with Kimura references et al to obtain the invention as specified in claim 1.
With regard to claim 8, Kimura et al and Takabayashi disclose a likelihood estimation, a least squares estimation, a principle components analysis (refer to col. 3, lines 55-col. 4, lines 6 of  Kimura et al), and a Hough transform (refer to col. 6, lines 35-51 of Takabayashi et al).
Claims 9-22 are similarly analyzed and rejected the same as claims 1-8.


Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (7127339), (7057500), (6891563) and (6891563).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
01/14/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669